[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 07-11319                     May 28, 2008
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK


                       D. C. Docket No. 06-80857-CV-KLR

CLEAVON L. ALLEN,

                                                                Plaintiff-Appellant,

                                       versus

CHARLES KING,
J. FORD, et al.

                                                             Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                  (May 28, 2008)

Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      Appellant, a Florida prison inmate, brought this action for damages under 42

U.S.C. § 1983 against the appellee police officers for allegedly using excessive
force in arresting him on August 26, 1997. The district court, acting sua sponte,

dismissed his complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) on the ground that his

claim is barred by Florida’s four-year statute of limitations. He now appeals the

court’s ruling.

      There is no specific statute of limitations period for actions brought under §

1983. Owens v. Okure, 488 U.S. 235, 239, 109 S. Ct. 573, 576, 102 L. Ed. 2d 594

(1989). Instead, the statute of limitations period for § 1983 claims is determined

by the state’s statute of limitations for personal injury claims. Id. at 240-41.

“Florida's four-year statute of limitations [period] applies to” § 1983 claims.

Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003).

      Appellant’s § 1983 claim arose on August 26, 1997. He delivered his law

suit to prison officials for filing on September 6, 2006, nine years later. His claim

is time-barred.

      AFFIRMED .




                                           2